DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, Amano (US 2004/0155624 A1) discloses, in figure 1, an on-board power control apparatus (Fig. 1) that is included in an on- board power control system including: a plurality of power supply paths (1 and 2) for supplying power from a battery (13) to a plurality of loads (16a-16c); and a plurality of switch units (14a-14b) provided on the plurality of power supply paths, and that controls power supply from the battery (13) to the plurality of loads (16a-16c), the on-board power control apparatus comprising: a power control unit (11) that is configured to output control signals such that an ON signal and an OFF signal are alternatingly output to each of the plurality of switch units (Par 0022), wherein the power control unit includes: a determination unit (Fig. 2, 35) that determines whether or not a prediction value of an output voltage of the battery calculated using a predetermined voltage prediction value calculation method is less than a threshold voltage value, based on settings of a load state setting unit that sets operation states of the loads (Par 0023).
Amano does not disclose controls a duty ratio of each of the control signals respectively supplied to the plurality of switch units; and an air temperature detection unit that detects an air temperature; a duty ratio setting unit that sets duty ratios of control signals that are respectively output to the plurality of switch units; a drive unit that outputs the control signals with the duty ratios set by the duty ratio setting unit, to the plurality of switch units; and a priority level setting unit that sets priority levels of power supply to the plurality of loads, the priority level setting unit includes a storage unit that stores correspondence information that defines a plurality of priority level setting methods and 
In regards to claim 4, Amano (US 2004/0155624 A1) discloses, in figure 1, an on-board power control apparatus (Fig. 1) that is included in an on- board power control system including: a plurality of power supply paths (Fig. 1) for supplying power from a battery (13) to a plurality of loads (16a-16c); and a plurality of switch units (14a-14b) provided on the plurality of power supply paths, and that controls power supply from the battery (13) to the plurality of loads (16a-16c), the on-board power control 
Amano does not disclose controls a duty ratio of each of the control signals respectively supplied to the plurality of switch units; and an air temperature detection unit that detects an air temperature, wherein the power control unit includes: an SOC detection unit that acquires a value that can specify an SOC (State Of Charge) of the battery; a priority level setting unit that sets priority levels of power supply to the plurality of loads; a duty ratio setting unit that sets duty ratios of control signals that are respectively output to the plurality of switch units; and a drive unit that outputs the control signals with the duty ratios set by the duty ratio setting unit, to the plurality of switch units, and when the SOC of the battery is no less than a predetermined threshold SOC value or when the SOC of the battery is no less than the predetermined threshold SOC value and a predetermined condition is satisfied, the duty ratio setting unit sets the duty ratios of the control signals to be output to the plurality of switch units based on the content of settings of a load state setting unit that sets operation states of the loads, when the SOC of the battery is less than the threshold SOC value, the duty ratio setting unit selects a certain number of target loads for which power supply is to be stopped or suppressed, in ascending order of priority levels, based on the content of settings of the priority level setting unit, such that a prediction value of an output current from the battery calculated 36236153.1using a predetermined current prediction value calculation method satisfies a predetermined reduction condition, and the duty ratio setting unit resets the duty ratios so as to reduce the duty ratios of the control signals to be output to the switch units provided on the power supply paths to the target loads thus selected, the priority level setting unit includes a storage unit that stores correspondence information that defines a plurality of priority level setting methods and a plurality of temperature conditions associated with each other, and the priority level setting unit sets priority levels of power supply to the plurality of loads based on the air temperature detected by the air temperature detection .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amano et al. (US 2004/0155624 A1) is considered pertinent art shown in figure 1, par 0022-0023.
Obayashi et al. (US 2004/0084232 A1) is considered pertinent art shown in figure 1, par 0010.
Kishimoto et al. (US 2010/0079002 A1) is considered pertinent art shown in figure 1, Par 0013-0015.
Shinohara et al. (2016/0363060 A1) is considered pertinent art shown in figure 1, par 0010.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALEX W LAM/Examiner, Art Unit 2842         
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842